DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the terms “perimeter frame shaped main structure”, “the circuits,” and “the anti-theft alarm” lacks antecedent basis in the claim.  
Regarding claim 3, the terms “perimeter frame shaped main structure” and “the frame shaped structure” lacks antecedent basis in the claim.  
Regarding claims 3-4, the term “the means to hold and exhibit physical products” lacks antecedent basis in the claim.  
Regarding claim 4, the addition of the word “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, because it is unclear what “boxlike” is intended to convey. See MPEP 2173.05(b)(III)(E).
Regarding claims 10-11, the term “the perimeter frame” lacks antecedent basis in the claim.  
Claims 3, 5-9, & 11-14 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 & 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witzky (EP668626).  

    PNG
    media_image1.png
    334
    507
    media_image1.png
    Greyscale

Regarding claim 1, Witzky teaches an anti-theft pedestal (10) alarm system to be used at the entrance of commercial establishments, which allows to exhibit physical products like a display case, comprising a perimeter frame shaped structure (12 or 14) with means to support and exhibit volumetric products (A in Fig. 1 Annotated) and means of graphic support to install and remove graphic information sheets (B, or combination of B, 24, & 26).  
Regarding claim 2, Witzky teaches a perimeter frame shaped main structure (14) that contains the circuits (22) related to the anti-theft alarm.
Regarding claim 3, Witzky teaches a perimeter frame shaped main structure (14) the frame shaped structure includes a center space (Fig. 2) which has the means to hold and exhibit (A) physical products and graphic support media (B).
Regarding claims 10-11, Witzky teaches means of graphic support (B, 24, 26) to install and remove graphic information sheets include parallel opposing panels (24, 26) fitted in a removable manner at the inner side (Fig. 1) of the perimeter frame (12) throughout a smaller sized perimeter frame (Fig. 1).
Regarding claims 12-13, Witzky teaches parallel panels (31) that are of translucent appearance (col. 3, lines 52-53 & col. 5, lines 27-29) and flat sheets (Figs. 1-2).  
Claim(s) 1-2, 4, & 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovelar Calvo (ES2264620).  
Regarding claim 1, Ovelar Calvo teaches an anti-theft pedestal (Fig. 2) alarm system to be used at the entrance of commercial establishments, which allows to exhibit physical products like a display case, comprising a perimeter frame shaped structure (2) with means to support and exhibit volumetric products (1.1-1.2 in Figs. 2-3 or 1.1-1.2 in Figs. 4-5) and means of graphic support to install and remove graphic information sheets (3-4 in Figs. 2-3 or 3-4 in Figs. 4-5).  
Regarding claim 2, Ovelar Calvo teaches a perimeter frame shaped main structure (2) that contains circuits related to an anti-theft alarm (implied by Abstract and col. 2, lines 32 & 46).
Regarding claim 4, Ovelar Calvo teaches means to hold and exhibit (1.1-1.2) physical products include a boxlike casing (1.1-1.2) composed by an upper panel (D or G in Fig. 2 Annotated) and an inferior panel (E or H), opposing lateral panels (F) which have connection points (i.e., edges of F) to a frontal panel (G or D) and a posterior panel (H or E).

    PNG
    media_image2.png
    332
    446
    media_image2.png
    Greyscale

Regarding claim 6, Ovelar Calvo teaches frontal (G) & posterior (26) panels that are curved sheets (Fig. 2).
Regarding claim 7, Ovelar Calvo teaches frontal (D) & posterior (E) panels that are flat sheets (Fig. 2).
Regarding claim 8, Ovelar Calvo teaches an upper panel (D) of the casing (1.1-1.2) that includes a notch (J) on at least one of its main sides.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ovelar Calvo (ES2264620) in view of Bergevin (20120133253).  Overlar Calvo teach(es) the structure substantially as claimed, including connection points (i.e., edges of F); but fail(s) to teach ribbed profiles.  However, Bergevin teaches a connection point (28, 40) including a ribbed profile (par. 73) for sliding of a frontal or posterior panel (38) of a casing (10).  It would have been obvious to one of ordinary skill in the art to substitute a connection point, as taught by Bergevin, for each of the connection points of Overlar Calvo, in order to connect the frontal & posterior panels to the lateral panels, while allowing said frontal & posterior panels to be selectively removed for repair or replacement.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ovelar Calvo (ES2264620) in view of Baird (5720547).  Ovelar Calvo teach(es) the structure substantially as claimed, including a casing (1.1-1.2); but fail(s) to teach making the casing translucent.  However, Baird teaches making a casing (12, 14, 16, 18) from translucent plastic (col. 9, line 1).  It would have been obvious to one of ordinary skill in the art to make the casing of Overlar Calvo from translucent plastic, as taught by Baird, in order to reduce its weight while improving its aesthetic appearance.  
Claims 10-13 are alternately rejected, along with claim 14, under 35 U.S.C. 103 as being unpatentable over Witzky (EP668626) in view of Niehues (EP1610288).  
Regarding claims 10-11, Witzky teach(es) the structure substantially as claimed, including means of graphic support (B, 24, 26) to install and remove graphic information sheets include parallel opposing panels (24, 26) fitted via connecting means (i.e., adhesive - see col. 3, lines 52-55) at the inner side (Fig. 1) of the perimeter frame (12) throughout a smaller sized perimeter frame (Fig. 1); but arguably fail(s) to teach a removable connection between the parallel panels & the perimeter frame.  However, Niehues teaches connecting means (12) comprising a removable connection (12) between the parallel panels (13) & a perimeter frame (11).  It would have been obvious to one of ordinary skill in the art to substitute connecting means, as taught by Niehues, for the connecting means of Witzky, in order to allow the parallel panels to be selectively removed for repair or replacement.  
Regarding claims 12-13, Witzky teaches parallel panels (31) that are of translucent appearance (col. 3, lines 52-53 & col. 5, lines 27-29) and flat sheets (Figs. 1-2).  
Regarding claim 14, Niehues additionally teaches parallel panels (13) that are curved sheets (Fig. 4).  It would have been obvious to one of ordinary skill in the art to substitute parallel panels, as taught by Niehues, for the parallel panels of Witzky, in order to satisfy user aesthetic preferences for curved panels while allowing viewing of the contents of the means of graphic support, and because such outcomes would have been predictable results of such a substitution of one known panel for another.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637